DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-7 as amended in the response dated 21 June 2022 are presently under consideration.
Applicant’s amendments to the claims filed with the response have overcome the prior art rejection of Hyun et al (KR 2017061229A), and this grounds of rejection is therefore withdrawn.
Applicant’s amendments to the claims have been fully considered upon updated search and consideration of the prior art, and the rejection of record under Reed et al (US 3,833,387) is updated to show where the new claim limitations are taught in Reed.
Applicant’s arguments where applicable are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US 3,833,387), and further in view of Iida et al (US 2015/0311419).

Regarding claim 1 Reed discloses a thermoelectric conversion element, comprising a thermoelectric conversion component (C1/L5-26 see: present invention is directed to a thermoelectric element with a protective coating), wherein the thermoelectric conversion component is covered with a film comprising Si and Zr (C3/L40-60, and Table see: protecting coating comprising enamel frit including SiO2 and up to 2.0 wt% ZrO2 with a dispersant).  
Reed does not explicitly disclose wherein the thermoelectric conversion component comprises magnesium silicide and/or manganese silicide.
Iida teaches a thermoelectric conversion component comprising magnesium silicide (Iida, [0001]) where among the known thermoelectric conversion materials  Mg-Si based systems are a desirable option as they have small environmental load and are usable in high temperature environments (Iida, [0004]-[0005]).
Iida and Reed are combinable as they are both concerned with the field of thermoelectric conversion elements.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion element of Reed in view of Iida such that the thermoelectric conversion component of Reed comprises magnesium silicide as taught by Iida (Iida, [0001]) as Iida teaches Mg-Si based thermoelectric conversion material systems are a desirable option as they have small environmental load and are usable in high temperature environments (Iida, [0004]-[0005]).
Regarding the claim 1 limitation wherein a ratio (ZM/SM) of a Zr mass (ZM) to a Si mass (SM) in the film is in a range of 0.09 to 0.72, Reed teaches the ZrO2 component in the frit can be 2 wt% where SiO2 is present at 25.0-35.0 wt% (C3/L40-60, and Table).Therefore:
Molar mass of SiO2: 60.1 [g/mol]
Molar mass of Si:      28.1 [g/mol]
Min value of SM: 25 wt% x (28.1/60.1)  = ~0.117 parts
Max value of SM: 35 wt% x (28.1/60.1) = ~0.164 parts

Molar mass of ZrO2: 123.1 [g/mol]
Molar mass of Zr:      91.2 [g/mol]
ZM = 2 wt% x (91.2/123.1) = ~0.015 parts

Thus for a 2 wt% addition of ZrO2, the ratio (ZM/SM) is (~0.015/0.117) to (~0.015/0.164 parts) or from 0.13 to 0.09 which is within the claimed range of 0.09 to 0.72.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 

Regarding claim 3 modified Reed discloses the thermoelectric conversion element according to claim 1, and Reed discloses wherein the film of the thermoelectric conversion component is formed by contacting a surface treatment agent comprising Si and Zr ions with the thermoelectric conversion component (Reed, C4/L1-26, see: the glass frit and dispersant metal oxide powders (Si and Zr ions) are mixed into a composition (surface treating agent) and applied onto a surface of the thermoelectric material).  

Regarding claim 5 modified Reed discloses the thermoelectric conversion element according to claim 1, and Iida further teaches wherein the thermoelectric conversion component comprises polycrystalline magnesium silicide and/or polycrystalline manganese silicide (Iida, [0047]-[0048] see: Mg-Si system thermoelectric element is formed from sinter crystal grains of Mg2Si meeting the limitations of polycrystalline magnesium silicide).  

Regarding claim 6, modified Reed discloses the thermoelectric conversion element according to claim 3, and the claim 6 recitations “wherein the film is formed from the surface treatment agent after contact of the thermoelectric conversion component with a pretreatment agent that comprises a phosphoric acid compound and water” are directed to a method of making said thermoelectric conversion element.
The examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.
The recited method steps of “wherein the film is formed from the surface treatment agent after contact of the thermoelectric conversion component with a pretreatment agent that comprises a phosphoric acid compound and water” appear to be directed to a cleaning/washing method performed on the thermoelectric conversion component prior to forming the film on the thermoelectric conversion component. Reed teaches prior to forming the film on the thermoelectric conversion component a cleaning step can be performed with by abrasion or an organic solvent where Reed teaches the formed coatings were smooth, uniform and adherent (Reed, C4/L17-26, C5/L11-13, 45-47). Therefore, the thermoelectric conversion element of modified Reed is considered the same or obvious as the thermoelectric conversion element as recited in claim 6, and the claim is unpatentable even though the thermoelectric conversion element of modified Reed was made by a different process.

Regarding claim 7 modified Reed discloses a thermoelectric conversion module, and Reed further teaches comprising the thermoelectric conversion element according to claim 1 (Reed, C1/L5-37 see: the thermoelectric elements are alternately doped and connected with electrical contacts to form a thermoelectric converter assembly to generate power by the Seebeck effect).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US 3,833,387), in view of Iida et al (US 2015/0311419). as applied to claims 1, 3, and 5-7 above, and further in view of Hyun et al (KR 2017061229A, reference made to attached English machine translation) and further in view of Park et al (Microscopic observation of degradation behavior in yttria and ceria stabilized zirconia thermal barrier coatings under hot corrosion, Surface & Coatings Technology 190 (2005) 357 – 365).

Regarding claim 4 modified Reed discloses the thermoelectric conversion element according to claim 3, and the claim 3 recitations “wherein the surface treatment agent is obtained by mixing an alkali metal silicate (A), cerium oxide-stabilized zirconium oxide (B), and a component (C) that comprises at least one selected from metal oxide particles and clay minerals except for the alkali metal silicate (A) and cerium oxide-stabilized zirconium oxide (B)” are directed to a method of making said thermoelectric conversion element.
The examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.
The structure of the film formed by the recited method is considered to be a film comprising a mix of an alkali metal silicate (A), which can be present as an alkali metal oxide (M2O M= an alkali metal) and silica (SiO2) mixture, cerium oxide-stabilized zirconium oxide (B), and at least one selected from metal oxide particles and clay minerals except for the alkali metal silicate (A) and cerium oxide-stabilized zirconium oxide (B). 
The protective film composition of Reed in the Table of column 3 recites where the film comprises glass frit mix of Li2O and silica (SiO2) (claimed alkali metal silicate (A)), Zirconium oxide (ZrO2) and metal oxide dispersant particles (Reed, C2/L65-67, C3/L1-5) (claimed metal oxide particles (C)). Reed differs from the limitations of claim 4 in that the recited zirconium oxide is not explicitly recited as cerium oxide-stabilized zirconium oxide.
Hyun teaches protective films for thermoelectric elements which can be formed from not just Zirconium oxide (ZrO2) but also yttria stabilized zirconia (YSZ) (Hyun, [0024], [0027]-[0028]  Fig. 2 see: anti-oxidation film 120 may be formed of an oxide such as ZrO2, YSZ (Yttria stabilized zirconia), and reinforcing film 130 may be formed of an oxide such as ZrO2, YSZ).
Park teaches thermal barrier coatings formed from cerium oxide-stabilized zirconium oxide show superior results in resisting degradation in hot corrosive environments in addition to having a lower thermal conductivity (Park, see Abstract and right hand column of section “I. Introduction” on page 357 and section “Conclusion” on page 364).
Modified Reed, Hyun and Park are combinable as they are all concerned with Zirconia films for protective thermal barrier coatings.
  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric conversion element of Reed in view of Hyun and Park such that the zirconia in the film of Reed is cerium oxide-stabilized zirconium oxide as Hyun teaches stabilized zirconia oxides were employed as part of barrier or protective films in thermoelectric elements (Hyun, [0024], [0027]-[0028]  Fig. 2 see: anti-oxidation film 120 may be formed of an oxide such as ZrO2, YSZ (Yttria stabilized zirconia), and reinforcing film 130 may be formed of an oxide such as ZrO2, YSZ), and as Park teaches cerium oxide-stabilized zirconium oxide show superior results in resisting degradation in hot corrosive environments in addition to having a lower thermal conductivity (Park, see Abstract and right hand column of section “I. Introduction” on page 357 and section “Conclusion” on page 364) which would be beneficial properties for a protective coating for a thermoelectric element used in a higher temperature environment as in Reed (Reed, C1/L37-40).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-7 have been considered but are moot in view of the new citations/claim mapping of the prior art of Reed set forth above.
Applicant’s further arguments and remarks are moot as they are either directed to grounds of rejection that are presently withdrawn or depend from the arguments directed to the old claim mapping of Reed no longer relied upon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yamazaki et al (EP 0685893A1) teaches a thermoelectric conversion material that can be a manganese silicide based semiconductor (Figs. 1, 4 and 6, see Page 9 Lines 5-7) and covered with a film comprising Zr and Si (Figs. 1, 4 and 6, see Page 9 Lines 15-32, see: insulating material 25 formed from a ceramic powder comprising ZrO2 powder and glass powder comprising SiO-2 coated on a surface of p-type and n-type thermoelectric semiconductors 21 and 22).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726